United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
North Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel A. Webb, Esq., for the appellant
No appearance, for the Director

Docket No. 13-405
Issued: July 18, 2013

Oral Argument April 23, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 5, 2012 appellant, through his attorney, filed a timely appeal from a
June 11, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
stroke in the performance of duty as a Veterans Affairs (VA) painter.
FACTUAL HISTORY
On December 13, 2011 appellant, then a 66-year-old painter, filed an occupational
disease claim (Form CA-2) alleging that he developed high blood pressure and sustained a stroke
1

5 U.S.C. § 8101 et seq.

as a result of his federal employment duties. He stated that, while working on Ward 4C, he felt
nauseous and his leg went numb. Appellant went downstairs to the VA Primary Care Clinic
(PCC) and collapsed after being told he needed a computerized tomography (CT) scan. He first
became aware of his condition and of its relationship to his employment on November 17, 2011.
Appellant notified his supervisor on November 17, 2011.
By letter dated December 16, 2011, the employing establishment controverted the claim
stating that appellant did not establish performance of duty. It noted that he informed his
supervisor that his leg felt sluggish before he came to work the morning of the claimed incident.
In support of his claim, appellant submitted medical records, diagnostic tests, nursing
notes and physical therapy notes dated November 18 through December 16, 2011.
In a November 18, 2011 nursing note, Jotis Lee, a registered nurse, reported that
appellant presented at the primary care nursing triage at 10:00 a.m. complaining of breathing and
left-sided numbness. Nurse Lee consulted with Dr. Mohammad Zakiullah, a treating physician,
who ordered clonidine for appellant.
In a November 18, 2011 emergency room (ER) report, Dr. Richard P. Doncer, Boardcertified in family medicine, reported that appellant was admitted to the ER at 2:00 p.m.,
complaining of left-sided weakness. He reported that appellant went to work early in the
morning and felt like his left leg started to drag. Appellant also noticed weakness in his left arm.
Over the course of the morning, his condition worsened causing him to seek treatment at the VA
PCC around 11:00 a.m. While appellant was at the clinic, the weakness in his left leg worsened,
rendering him unable to walk out of the clinic. The PCC suspected that he could have had a
stroke and ordered a CT scan. Appellant was then sent to the ER with complaints of
nauseousness and weakness in the left arm and leg. Dr. Doncer noted that appellant did not have
a history of strokes but had a history of hypertension with elevated blood pressure. A CT scan of
the brain revealed white matter disease with no bleed or other acute abnormality. Dr. Doncer
diagnosed right hemispheric ischemic stroke.
In a November 22, 2011 medical report, Dr. Whitney J. Scifres, Board-certified in
physical medicine and rehabilitation, reported that appellant noticed that he was staggering when
he got out of bed to shower on November 18, 2011, prior to coming to work at the VA as a
painter. She noted that he arrived at work every morning at 6:30 a.m., prior to his shift to avoid
traffic and to get a parking space. Appellant took his typical “power nap” upon arrival and
decided to walk to the University of Arkansas for Medical Sciences (UAMS) building to get
breakfast before the start of his shift. On his return from breakfast, he noticed that he felt like a
“drunk man” and his left leg started to drag. Appellant further noticed it more when he started
downstairs to his work area. He obtained his supplies and proceeded to work but felt nauseous
with left arm numbness. Appellant visited the PCC and was told he needed a CT scan. When
attempting to leave, he fell upon rising. After completion of the CT scan, appellant was
transferred to the ER. A November 18, 2011 magnetic resonance imaging scan of the brain and
neck showed a focal area of restricted diffusion involving the right frontoparietal periventricular
white matter and the posterior external capsule suggestive of an acute infarction. Physical
therapy was recommended.

2

By letter dated March 6, 2012, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and asked that he respond to the provided questions within 30 days. In another March 6,
2012 letter, OWCP requested that the employing establishment provide information regarding
his employment duties and any information pertaining to the claimed November 18, 2011
incident.
In a March 25, 2012 narrative statement, appellant reported that his symptoms and
condition began on November 17, 2011, noting that his only preexisting condition was high
blood pressure. He stated that his tour of duty began at 7:30 a.m. and ended at 4:00 p.m.
Appellant stated that he drove to work around 5:30 a.m. and took a nap before walking to the
UAMS cafeteria at 6:45 a.m., which was connected to the VA hospital. After returning from
breakfast, he reported to the assigned area on Ward 4D to complete a work order to paint patches
on walls. Appellant was not on a ladder and had not begun to paint. He suddenly became
nauseated and felt very sick. When it worsened, appellant went to the PCC and Dr. Zakiullah
recommended that he get a CT scan. When he attempted to stand up from the chair, he fell to the
floor. Appellant stated that he did not have any falling or fainting episodes prior to
November 18, 2011, did not know if he had any visible trauma from his fall and did not know if
he struck any objects when falling to the floor because he was having a stroke. In support of his
claim, he provided a position description for painter-vinyl wallpaper hanger.
In an undated narrative statement, Mike Armack, appellant’s supervisor, reported that he
concurred with appellant’s claim. He stated that he did not know of any other fall or fainting
episode that may have occurred prior to November 18, 2011. Mr. Armack further stated that
appellant was in the nurse’s office when he fell so the physician and nurse witnessed his fall. He
reported that, on the morning of the November 18, 2011 incident, appellant informed him of the
incident and told him that his leg felt sluggish and heavy.
By decision dated June 11, 2012, OWCP denied appellant’s claim on the grounds that the
evidence submitted was not sufficient to establish that he was injured in the performance of duty.
It noted that the medical evidence of record failed to establish that the injury occurred during the
course of employment and within the scope of compensable work factors.
LEGAL PRECEDENT
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee-employer relation. Instead, Congress
provided for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.2
The Board has interpreted the phrase while in the performance of duty to be the
equivalent of the commonly found requisite in workers’ compensation law of arising out of and
in the course of employment. In the course of employment deals with the work setting, the
2

See 5 U.S.C. § 8102(a).

3

locale and time of injury whereas, arising out of the employment, encompasses not only the work
setting but also a causal concept, the requirement being that an employment factor caused the
injury. In addressing this issue, the Board has stated that in the compensation field, to occur in
the course of employment, in general, an injury must occur: (1) at a time when the employee
may reasonably be stated to be engaged in his or her master’s business; (2) at a place where he or
she may reasonably be expected to be in connection with the employment; and (3) while he or
she was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.6
ANALYSIS
The Board finds that appellant failed to establish that he sustained a stroke in the
performance of duty as a VA painter.
Appellant must establish all of the elements of his claim in order to prevail. He must
prove his employment, the time, place and manner of injury, a resulting personal injury and that
his injury arose in the performance of duty. Appellant alleged that he sustained a stroke as a
result of his federal employment duties as a painter.
Appellant has failed to establish that his injury occurred in the performance of duty as he
did not provide sufficient detail to establish that an occupational exposure occurred as alleged.7
3

Kathryn S. Graham Wilburn, 49 ECAB 458 (1998).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

On his Form CA-2, he stated that he was working on Ward 4C, his stomach was nauseous and
his leg went numb. Appellant failed to describe the circumstances of his alleged injury and the
duties he was performing which caused his injury. His March 25, 2012 narrative statement notes
that, on November 18, 2011, he returned from breakfast to the assigned area on Ward 4D to
complete a work order, but had not begun to paint and was not on a ladder. The record is silent
on what employment duties appellant was performing from 7:30 a.m., when his tour of duty
began, to 10:00 a.m., when he visited the PCC. The record only establishes that he was not
painting and had not climbed a ladder on November 18, 2011. As appellant filed a CA-2 form,
he has alleged that his stroke was caused by cumulative trauma produced by his work
environment over a period longer than a single workday or shift.8 However, he failed to provide
an adequate description of his employment duties, which he believed caused or aggravated his
condition to establish that an occupational exposure occurred as alleged.
The medical evidence of record further fails to substantiate appellant’s claim. In his
November 18, 2011 ER report, Dr. Doncer provided a diagnosis of right hemispheric ischemic
stroke. He reported that appellant went to work early in the morning and felt like his left leg
started to drag. Over the course of the morning, appellant noticed his condition worsening and
went to the VA PCC around 11:00 a.m. Dr. Scifres’ November 22, 2011 report noted that, on
November 18, 2011, appellant was staggering when he got out of bed to shower in the morning.
She noted that appellant arrived at work at 6:30 a.m., prior to his shift to avoid traffic, get a
parking space and to take a “power nap” before going to UAMS for breakfast. On his return
from breakfast, appellant noticed that he felt like a “drunk man” and his left leg started to drag.
He further noticed it more when he started downstairs to his work area. Appellant obtained his
supplies and proceeded to work but felt nauseous with left arm numbness. He visited the PCC
and fell when attempting to leave.
As appellant himself has alleged that his symptoms began on November 17, 2011, it is
unclear if he suffered a stroke on November 17, 2011 at the onset of his symptoms, on the
morning of November 18, 2011 prior to the start of his work shift or during the course of
employment while performing his federal employment duties on November 18, 2011. Though
his symptoms may have persisted into his workday on November 18, 2011, the medical reports
contain no discussion of his federal employment duties as a VA painter, how many hours he
worked a day and the frequency of other physical movements and tasks to establish an alleged
occupational exposure. The reports also provide no information on when appellant suffered his
stroke, whether it was during the course of employment and whether his employment duties
caused or aggravated his condition. Thus, the medical reports of record fail to factually establish
that an occupational exposure occurred while in the performance of duty.
Moreover, not only must appellant establish that an injury occurred in the performance of
duty as alleged, but he must also establish that his disability and/or specific condition for which
compensation is claimed are causally related to his injury by submitting rationalized medical
opinion evidence.9 The medical reports of record provide a firm diagnosis of right hemispheric
ischemic stroke. However, the condition cannot be connected to an alleged occupational
8

20 C.F.R. § 10.5(q).

9

Marie St. Clair, Docket No. 03-1688 (issued September 10, 2003).

5

exposure in the workplace as the physicians failed to provide an opinion on the cause of
appellant’s stroke.10 The reports of Dr. Doncer and Dr. Scifres failed to describe with any
specificity when appellant suffered his stroke, the type work appellant was engaged in as a VA
painter and how this work could cause or aggravate his medical condition. The physicians failed
to describe a mechanism of injury, did not determine that his condition was work related and did
not offer a rationalized opinion on the issue of causal relationship.11 Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.12 The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident or factor of employment.13 As Dr. Doncer and Dr. Scifres failed to provide a
rationalized opinion that appellant suffered a stroke in the performance of duty as a result of his
employment activities as a VA painter, their reports are insufficient to meet his burden of
proof.14
The remaining medical evidence of record, including diagnostic studies, provide no new
information regarding the factual circumstances surrounding appellant’s stroke and fail to
provide any opinion on causal relationship.15 Moreover, the physical therapy reports are of no
probative value as physical therapists are not physicians under FECA.16 Thus, the medical
evidence of record fails to support that appellant suffered a stroke in the performance of duty as a
VA painter.17
As appellant has failed to establish an occupational exposure as a result of his work
duties, he has also failed to establish that his injury occurred while in the performance of duty.
On appeal, his counsel argued that appellant suffered his stroke sometime between 7:30 a.m.,
when his shift started, to 10:00 a.m., when he went down to the PCC. As previously mentioned,
the record before the Board does not contain any information regarding what work activities
appellant was performing, which he alleged caused or aggravated his condition. As appellant has
10

C.f. S.A., Docket No. 10-1786 (issued May 4, 2011) (where the Board found that appellant established that the
incident occurred as alleged, as there were no inconsistent statements from appellant or other evidence refuting the
occurrence of the alleged incident).
11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See Lee R. Haywood, 48 ECAB 145 (1996).

14

Supra note 12.

15

S.E., supra note 12.

16

Nurses, physician’s assistants, physical and occupational therapists are not “physicians” as defined by FECA,
their opinions regarding diagnosis and causal relationship are of no probative medical value. 5 U.S.C. § 8101(2) of
FECA provides that the term “physician” includes surgeons, podiatrists, dentists and clinical psychologists.
17

R.M., Docket No. 11-1921 (issued April 10, 2012).

6

alleged an occupational disease, he must factually establish the regularly assigned work duties he
attributes to the cause of his condition.18 Moreover, though he has established a firm medical
diagnosis, he failed to submit rationalized medical evidence from a physician, which describes
his employment duties and provides an explanation on how these duties caused his injury.19 The
record lacks any evidence establishing the factual element of appellant’s claim, namely, that a
claimed occupational exposure caused him medical injury or disease.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.20 An award of compensation may not
be based on surmise, conjecture, speculation or on the employee’s own belief of causal
relation.21 Appellant failed to provide evidence to prove the fact of injury, its time, place and
manner and that the injury was causally related to his federal employment. Because he did not
submit sufficient evidence demonstrating the alleged occupational exposure actually occurred as
alleged, OWCP properly denied his claim.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty as a painter.

18

An occupational disease is defined as a condition produced by the work environment over a period longer than
a single workday or shift. Supra note 8. A traumatic injury means a condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee).
19

Supra note 12.

20

Daniel O. Vasquez, 57 ECAB 559 (2006).

21

D.D., 57 ECAB 734 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

